Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous action which are not repeated below are withdrawn based upon the arguments and amendment of the applicant.  Responses to the arguments of the applicant are presented after the first rejection they are directed to. The examiner notes the data on page 8/10 is presented as part of the arguments and not as a proper declaration.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In the arguments on page 8 of the 10/28/2021, the applicant admits that “even if all the specification of the film forming apparatus and the annealing apparatus possessed by the present applicant and the manufacturing conditions when manufacturing the lower layer are adopted, to 3N4 bonds and/or the SiaNb bonds in the layer to be formed may not necessarily fall within the range specified in the present application due to differences in the individual apparatus and the environment in which the apparatus is installed.”
This appears to be an admission on the part of the applicant that undue experimentation is necessary to form the recited layers as insufficient detail is provide to reliably/reproducibly form layer having the recited SiN composition.  
	In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) sets forth factors relating to undue experimentation.   The applicant statement indicates that the invention as disclosed has a low predictability (factor E) based upon the applicant indicating that even if all the sputtering and annealing conditions were known, the film formed would not necessarily fall within the range recited in the claims. The applicant asserts that the same conditions are used for the two films formed as described in table 2.  This is incorrect, as the He flow rates differ, so the conditions are not the same.  The application includes examples (factor G), but the applicant admits that there is not sufficient detail concerning the exact apparatus and sputtering conditions to reliably reproduce the results described (factor F). Based upon these admissions, the examiner holds that undue experimentation would be needed to make or use the invention based upon the content of the disclosure (factor H).
	 The applicant asserts without any evidence, that the specification enables one skilled in the art to implement the invention without undue burden.  This seems contradicted by the reliance upon data asserted to be in the possession of the applicant at the time of filing, but not part of the specification.  This data seems to evidence a nitrogen content of ~19.5 -~32 At% as .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Nozawa et al. JP 2017-037278.
Nozawa et al. JP 2017-037278 (cited by applicant, machine translation attached) teaches a phase mask formed with a lower layer of SiN with a 32 at% N content and a thickness of 9 nm formed by sputtering in an Ar and N2 containing atmosphere and a SiN upper layer with a nitrogen content of 57 At% and a thickness of 59 nm formed by sputtering in an Ar and N2 containing atmosphere, which was then processed in example 1, by heating to form a 2 nm oxide surface layer to form a composite with a phase shift of 177.0 degrees, coated with a CrOCN light shielding film and a SiO2 hardmask and processed to form a phase shift mask. The composition 
The examples cited will inherently contain a small/trace amount of the Ar sputtering gas, present during sputtering deposition of the lower layer and upper layer the examples. The upper layer also contains oxygen as part of the 2 nm thick oxidized surface layer.

On page 8 of the 10/28/2021 response, the applicant argues that the invention reduces the roughness resulting from e-beam repair of the mask.  The claims are not directed masks having defects in the recited SiN layer or the repair of masks having these defects.  The arguments is unpersuasive as it is not commensurate in scope with the coverage sought by the claims. The 
The applicant argues that the ratio of bonds recited in the claims is not described.  The examiner points out that the instant claims clearly describe sub-stioichiometric SiN composition as the a/a+b ratio is less than (below) 4/7 (stoichiometric SiN, with 57% Nitrogen)  as are SiN layers with 32% or less nitrogen content of the cited examples.   The rejection stands.

	The applicant provides data for the deposition conditions used in the examples of the specification.  The comparative example where the nitrogen content (N/N+Si) of the layer is 33.6% shows a Si3N4 bond content of 0.052 and a SiaNb bond content of 0.518. The inventive examples have a nitrogen content of 19.9 to 28.8%.  Given that the nitrogen content of the first example is 32%, the applicant’s data supports the position of the examiner that the assertion that this example is within the scope of the coverage sought.  The examiner points out that the 
The applicant argues that the amount of bonding cannot be determined based upon the nitrogen content of the SiN films.  The examiner disagrees, pointing out that with lower nitrogen content, the fewer Si-N bonds can be formed as there are simply no nitrogen atom for the silicon to bond with. (The extreme case is pure Si, where there would be no Si-N bonds and Si-Si is 1.0).  When the SiN is sub-stoichiometric (not pure Si3N4), the amount of Si3N4 bonding is less than 1.0. The proportion of Si3N4 bonding is reduced as the atomic percentage of nitrogen is reduced below Si3N4. For the pure SiN films of the references, there are only Si-Si, SiaNb (where b/a<4/3) and Si3N4 bonding possible.  It seems clear that the applicant is claiming a mask blank of a sub-stoichiometric SiN layer with the substoichiometric SiaNb being the dominant component with a surface layer possibly having a different composition.  Given the data provided in the arguments on page 8/10, it seems that the nitrogen content must be ~19.5 to ~32 At% to meet the claims. The rejection stands.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1,2) as being fully anticipated by Nozawa et al. WO 2017/029981.
Nozawa et al. WO 2017/029981 (US 20180143528 cited by applicant used in lieu of a machine translation) teaches a phase mask formed with a lower layer of SiN with a 32 at% N content and a thickness of 9 nm formed by sputtering in an Ar and N2 containing atmosphere and a SiN upper layer with a nitrogen content of 57 At% and a thickness of 59 nm formed by sputtering in an Ar and N2 containing atmosphere, which was then processed in example 1, by heating to form a 2 nm oxide surface layer to form a composite with a phase shift of 177.0 
The examples cited will inherently contain a small/trace amount of the Ar sputtering gas, present during sputtering deposition of the lower layer and upper layer the examples. The upper layer also contains oxygen as part of the 2 nm thick oxidized surface layer.
The applicant provides data for the deposition conditions used in the examples of the specification.  The comparative example where the nitrogen content (N/N+Si) of the layer is 3N4 bond content of 0.052 and a SiaNb bond content of 0.518. The inventive examples have a nitrogen content of 19.9 to 28.8%.  Given that the nitrogen content of the first example is 32%, the applicant’s data supports the position of the examiner that the assertion that this example is within the scope of the coverage sought.  The examiner points out that the determination is not made on the sputtering conditions, but rather the nitrogen content of the layer SiN formed.  The rejection satands.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa et al. WO 2017/029981.
It would have been obvious to one skilled in the art to modify the identified inventive examples by adding B, Ge, Te or Sb to the upper and/or lower SiN layers to increase their conductivity as taught in the reference in the cited portion.
It would have been obvious to one skilled in the art to modify the identified inventive examples by adding carbon, fluorine, hydrogen or noble gasses such as He, Kr or Xe to the upper and/or lower layer as taught in the reference in the cited portion. 
It would have been obvious to one skilled in the art to modify the identified inventive examples by decreasing the nitrogen content of the identified inventive examples or obvious modification of these to below 32 At% as taught in the reference in the cited portion.
	The rejection stands for the reasons above without further comment.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa et al. JP 2017037278.

It would have been obvious to one skilled in the art to modify the identified inventive examples by adding carbon, fluorine, hydrogen or noble gasses such as He, Kr or Xe to the upper and/or lower layer based upon the teachings at [0043,0048]. 
It would have been obvious to one skilled in the art to modify the identified inventive examples by decreasing the nitrogen content of the identified inventive examples or obvious modification of these to below 32 At% based upon the direction at [0044].
The rejection stands for the reasons above without further comment.

Claims 1,2,4,5,7,9,10,12,15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Chieu et al., “Si-N Attenuated phase shift layer for phase shift mask application”, IBM Tech. Discl. Bull., (08-1992)
Chieu et al., “Si-N Attenuated phase shift layer for phase shift mask application”, IBM Tech. Discl. Bull., Vol. 35(3) pp 440-441 (08-1992) describes Si-N films formed by RF sputtering in the presence of argon and nitrogen. The nitrogen fraction in the sputter atmosphere film was 0 to 30%. The higher Si content (lower nitrogen content) yielded films with higher absorption. Film thicknesses of up to 700 nm (7000 angstroms) were formed which shows the absorption of the film at 250 nm as a function of sputtering gas content (see figure 2).
When the mask is taken from the sputtering chamber it will be in contact with air and will inherently undergo some oxidation due to the oxygen content of the air due to the reactivity or 
	The thickness of the “upper layer” is not recited and the embodiment of the claims, including claim 2,  
The examiner points out that the nitrogen content of the films formed in the examples clearly includes examples with nitrogen contents of 20,~21.5, ~23.5,25 and 30 At% as evidenced by the data points in the figures which is within the range of the inventive examples. 

Claims 1,2,4,5,7,9,10,12,15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Dove et al. 5939225.
Dove et al. 5939225 describes Si-N films formed by RF sputtering in the presence of argon and nitrogen. The nitrogen fraction in the sputter atmosphere film was 0 to 30%. The higher Si content (lower nitrogen content) yielded films with higher absorption. Film thicknesses are 100 nm were formed (3/48-4/16). Figures 4 and 5 show the absorption of the film as a function of sputtering gas content.
When the mask is taken from the sputtering chamber it will be in contact with air and will inherently undergo some oxidation due to the oxygen content of the air due to the reactivity or silicon with oxygen. Non-metallic elements such as Ar and oxygen are incorporated during the sputtering and the oxygen of the surface oxidation.
The examiner points out that the nitrogen content of the films formed in the examples clearly includes examples with nitrogen contents of 20,~21.5, ~23.5 and 30 At% as evidenced by the data points in the figure 5 which is within the range of the inventive examples.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being fully anticipated by Kosaka et al. 20170255095.
Kosaka et al. 20170255095 teaches Si:N films with 14,27,35 At% nitrogen [0056]. In example 1, a mask with a Si:N layer which is 7:3 as deposited is then coated with a CrN hardmask in example 1. The surface of the light shielding film can be oxidized to suppress changes in the quality of the film [0035-0036]. The nitrogen can be present at 3-50 wt% [0024]. Example 3 teaches a Si70N30 to Si50N50 at the top surface [0069].
	The SiN film with a nitrogen content of 27% is bounded by the instant claims and the data presented in the arguments. 

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka et al. 20170255095.
It would have been obvious to modify example 1 or 3 by reducing the nitrogen content to as low as 5 % based upon the disclosure at [0024] and/or oxidizing the surface as taught at [0035-0036] to improve the quality of the light shielding film.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10114281. Although the claims at issue are not identical, they are not patentably distinct from each other because They both seek coverage for .
The applicant argues that the ratio of bonds recited in the claims is not described.  The examiner points out that the instant claims clearly describe sub-stioichiometric SiN composition as the a/a+b ratio is less than (below) 4/7 (stoichiometric SiN, with 57% Nitrogen)  as are SiN layers with 40% or less nitrogen content.   The rejection stands.
	The applicant argues that it is not possible to determine if a composition is within the claims based upon the At% of the nitrogen. As discussed above, it is possible for pure or predominantly SiN layers as only Si-Si and Si-N bonds are present. 

Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of copending Application No. 16/615542 (20200166883). Although the claims at issue are not identical, they are not patentably distinct from each other because they both seeks coverage for SiN films with a particular sub-stoichiometric composition and an oxidized surface (see claim 6)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        August 11, 2021